Non-Art Rejection
1.	Claims 21-40 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,785,788.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

2.	Claims 21-40 are also provisionally rejected under the judicially created doctrine of double patenting as being unpatentable over copending U.S. Patent Application Ser. No. 15/727,404. 	
Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 23-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following language lacks proper antecedent basis:
In claim 23, line 1, “the response”.
In claim 24, line 1, “the response”.


Art Rejection
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wendkos, U.S. pat. Appl. Pub. No. 2005/0228899, in view of Bocking, U.S. pat. Appl. Pub. No. 2006/0059185.
	Per claim 21, Wendkos discloses a system for controlling access within an enterprise to recipient information comprising:
a) a database (108, par 0083) configured to store a plurality of subscriber lists including first subscriber list and second subscriber list, e.g., storing segmented lists by category (see par 0344); and
b) a processor coupled to the database and configured to:
	i) using the first (existing) subscriber list to produce the second (targeted) subscriber list, e.g., selecting subscribers for the second list from the first (existing) list (par 0395);
	ii) transmitting from an electronic message system an electronic message, e.g., BrowserMail, to a recipient associated with the second subscriber list (par 0083);
iii) generate, in response to the recipient receiving the electronic message, a user interface configured to allow the electronic message system to receive an unsubscribe request from the recipient, the unsubscribe request causing the electronic message system to remove the recipient from one of the second subscriber list, i.e., providing a unsubscribe link within the message to allow recipient to unsubscribe one or more lists (see pars 0469, 0494).
	Wendkos does not teach filtering the first subscriber list to produce the second subscriber list.  Bocking however discloses a category-based filtering/searching tool for filtering a first (master) contact list to produce a second target contact list that belong to a defined category (see Bocking, par 0042).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wendkos with Bocking teaching because it would have enabled the user to more quickly generate target subscriber list by categories, i.e., as opposed to manually selecting and adding subscribers to the target list (see Wendkos, pars 0344, 0395).
	Per claim 22, Wendkos teaches sending electronic message to recipients associated with the second subscriber list (see par 0083).
	Per claim 23, Wendkos teaches that the subscriber can select which particular subscriber list (first or second) to unsubscribe from, i.e., to remove subscriber from the list (see par 0469).
	Per claims 24-25, Wendkos teaches identifying identity of an entity (a user) associated with a subscriber request in order to remove the identified entity from a list (see par 0469). Wendkos does not explicitly teach comparing the entity included in the request with the entities on the subscriber list. 

	Per claims 26-28, Wendkos teaches providing a user interface to receive the selection of the subscribe/unsubscribe request for different types of messages (see pars 0466-0467).
	Per claims 29-31, Wendkos teaches utilizing a plurality of database servers/processors, an electronic messaging service/engine for processing a plurality of formats of electronic messages (see par 0084).
	Per claims 32-34, Wendkos teaches collecting/tracking and storing information about the electronic message after the message has been sent to a recipient (see par 0084).
	Per claim 35, Wendkos teaches sending a user interface, i.e., BrowserMail application, to a user device external to the messaging system (see par 0087).
	Per claim 36, Wendkos teaches enabling user (sender) of a first user device to control communications of a portion of a subscriber list to a second (recipient) external device (see pars 0115, 0386).
	Per claim 37, Wendkos teaches configuring the first device as a source node and second device as destination node for receiving messages from the source node (see par 0083). Wendkos does not explicitly teach designating source device as parent node and destination device as child node. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize such parent/child relationship due to nature of communication flows between source node and a plurality of destination nodes.

	Claims 39-40 are similar in scope as that of claim 21.


Response to Amendment
7.	Applicant’s arguments filed February 15, 2021 with respect to claims 21-40 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
8.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/1/21